DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-29-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2017/0040636 hereinafter Oki. 
Regarding Claims 11 and 15, Oki teaches a solid electrolyte material comprising: elemental lithium [Li]; elemental phosphorous [P]; elemental sulfur [S]; elemental halogen [X]; and elemental oxygen [O] (paragraphs 23-24, 34, see Examples 1-7 which disclose hydrate in the electrolyte material), wherein the solid electrolyte has a composition of Li3PS4Ox [1 ≤ x ≤ 3], a crystal phase A having a diffraction peak at position of 2θ=25.80o±0.50o in X-ray diffraction measurement using CuKα ray, a crystal phase B having a diffraction peak at position of 2θ=22.30o±0.50o in X-ray diffraction measurement using CuKα ray, and a ratio of IA to IA [IA/IB, intensity of diffraction peak A or B] being 0.2 to 1.4 (paragraphs 20, 25-27). 
Regarding Claim 12, Oki teaches that the elemental halogen (X) is at least one of elemental chlorine (Cl), elemental bromine (Br), and elemental iodine (I) (paragraph 24). 
Regarding Claim 13, Oki teaches that the solid electrolyte material comprises a crystalline phase which is expected to have an argyrodite-type crystal structure (paragraph 21).
Regarding Claim 14, Oki teaches that the solid electrolyte material comprises lithium halide [LiX] and includes hydrate (see Examples 1-7, paragraph 59). 
Regarding Claims 16-20, Oki teaches an all solid lithium battery comprising a cathode, an anode, and a solid electrolyte disposed between the cathode and anode, wherein the cathode, anode, and solid electrolyte comprises the solid electrolyte material described above (paragraph 12). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729